DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-14 in the reply filed on 2 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “treatment planning module” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 7 is objected to because of the following informalities:  at line 6, “the treatment station” should apparently read –the at least one treatment station--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it merely recites a treatment planning module configured to determine an energy distribution using a particular model, however the claim does not further limit the structure of the device itself, rather merely a “use” or method step of the module.  
Claim 3 at line 4 recites the limitation "the profile half".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 at line 5 recites the limitation "the slope” and “the spectral boundaries".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 at line 5 recites the limitation "the profile halves".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 at line 5 recites the limitation "the slope”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 at line 6 recites the limitation “the spectral higher and lower boundaries".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the dose calculation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 11 recites the limitation "the treatment system".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the dose calculation".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gattiker et al. (U.S. Pub. No. 2015/0352374).  Regarding claim 1, Gattiker et al. (hereinafter Gattiker) discloses a treatment planning module configured to determine an energy distribution for one or more particle beams, or portions thereof, from a particle therapy system (Fig. 16; [0030], [0046] and [0086]-[0089]), using a non-Gaussian model [0088].  Regarding claim 5, Gattiker discloses wherein the module is further configured to use the determined energy distribution to calculate a dose from the one or more particle beams, or portions thereof, within a medium (Fig. 16 and [0092]).  Regarding claim 6, the dose calculation employs an analytical function or a stochastic algorithm [0046].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gattiker et al. (U.S. Pub. No. 2015/0352374) in view of Jongen (U.S. Pub. No. 2014/0005463).  Regarding claim 7, Gattiker discloses a particle therapy system comprising: a beam generation system 12 for generating one or more particle beams [0046]; a treatment planning module 22 that determines an irradiation plan for the medium/patient based on energy distribution of particles within said one or more particle beams, or portions thereof [0046]; and a controller 16 configured to control at least the beam transport system and the treatment system to effect the irradiation plan [0046], wherein the treatment planning module is configured to determine the energy distribution based on a non-Gaussian model ([0086]-[0089] and Fig. 16).  However, Gattiker fails to disclose explicitly that the system further comprises a beam transport system for conveying the one or more particle beams from the beam generation system; 15 for conveying the one or more particle beams from the beam generation system; at least one treatment station 20 for irradiating a medium/patient with one or more particle beams [0021], the treatment station being coupled to the beam transport system to receive the conveyed one or more particle beams, or portions thereof (Fig. 1 and [0021].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a beam transport system and treatment station as taught by Jongen, in a particle therapy system as suggested by Gattiker, as Gattiker discloses the generation and delivery of a particle beam to a patient [0046], which would necessitate a system to transport the beam to a component for delivery to the patient (as taught by Jongen).  
Regarding claim 8, Gattiker discloses that the treatment planning module is configured to use the determined energy distribution to calculate a dose from the one or more particle beams, or portions thereof, within the medium/patient (Fig. 16 and [0092]).  Regarding claim 9, the dose calculation employs an analytical function or a stochastic algorithm [0046].
Regarding claims 13 and 14, Gattiker fails to disclose wherein the beam generation system comprises a cyclotron or a synchrotron, and wherein the beam transport system comprises an energy analysis and selection system comprising at .  

Allowable Subject Matter
Claims 2-4 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791